Title: [August 1784]
From: Adams, John
To: 



      1784. August. 3.
      
      
       
      
      

      Aug. 4.
      
      
       Sett off, for London, had a tedious Passage from Helvoet, of near two days. Obliged to put in at Leostoff Lowestoft, and ride from thence 24 miles in a Cart.
      
      
       
        
   
   JA’s sudden decision to go to London himself and take his family directly to Paris without a pause of some weeks at The Hague, was prompted by the news of Jefferson’s arrival in Europe a month or so before JA expected him; see JA to AA, 1 Aug. (Adams Papers), and Jefferson to JA, “On board the Ceres off Scilly,” 24 July (Adams Papers; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:382–383, with note quoting JA’s expressions of pleasure in the appointment of Jefferson as a fellow commissioner).


        
   
   In JA’s accounts as settled by Congress there appears the following entry: 
          
           
            “Expences of his Removal with his Family from the Hague & London to Auteuil in August 1784 including extra Expences of Carriages, Post Horses, Passages by Sea from Helvoet to Harwich & from Dover to Calais &c. £100.... Purchase of a Carriage in London. £120” (DNA: RG 39, Foreign Ledgers, Public Agents in Europe, 1776–1787, p. 267).
           
          
          
         


       
      
      

      Aug. 7.
      
      
       Arrived at the Adelphi Buildings and met my Wife and Daughter after a seperation of four Years and an half. Indeed after a Seperation of ten Years, excepting a few Visits. Set off the next Day for Paris.
      
      
       
        
   
   On this date the Diary of AA2, so far as it is known (no MS has been found), begins. The first entry reads: 
          
           
            “London, Aug. 7th, 1784. At 12, returned to our own apartments; when I entered, I saw upon the table a hat with two books in it; every thing around appeared altered, without my knowing in what particular. I went into my own room, the things were moved; I looked around—’Has mamma received letters, that have determined her departure?— When does she go?—Why are these things moved?’ All in a breath to Esther. ‘No, ma’m, she has received no letter, but goes to-morrow morning.’ ‘Why is all this appearance of strangeness?—Whose hat is that in the other room?—Whose trunk is this?—Whose sword and cane?— It is my father’s,’ said I. Where is he?’’In the room above.’ Up I flew, and to his chamber, where he was lying down, he raised himself upon my knocking softly at the door, and received me with all the tenderness of an affectionate parent after so long an absence. Sure I am, I never felt more agitation of spirits in my life; it will not do to describe” (Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols., i:viii).
           
          
          
         


        
   
   AA2’s Diary is quite full for the family’s journey to Paris, which was by way of Dover, Calais, Boulogne, Montreuil, Amiens, and Chantilly (same,Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols. p. 7–14).


       
      
      

      Aug. 13.
      
      
       Arrived at Paris, at the Hotel de York on the .
      
      
       
        
   
   In the present entry and the next, the blank space (which is in the MS) is meant to be filled up with the date at the head of the entry.


       
      
      

      Aug. 17.
      
      
       Removed to Auteuil the  at the House of the Comte de Rouault, opposite the Conduit. The House, the Garden, the Situation near the Bois de Boulogne, elevated above the River Seine and the low Grounds, and distant from the putrid Streets of Paris, is the best I could wish for.
      
      
       
        
   
   The arrangements with the Comte de Rouault had been made at JA’s request by Thomas Barclay, who had formerly rented the house; see JA-Barclay correspondence, 23 April–9 Aug. 1784 (Adams Papers). The reader is again referred to the detailed and colorful letters of AA describing the Hôtel de Rouault and the Adamses’ life there during the following eight months, a selection of which appears in Howard C. Rice Jr., The Adams Family in Auteuil, 1784–1785, Boston, 1956, and more of which will be included in Series II of the present edition. The journal kept by AA2 at Auteuil from Aug. 1784 through May 1785 is also valuable despite its rather girlish concentration on the guests present at social affairs given or attended by the family; see AA2 Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams, ... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841–1842; 2 vols., 1:14–78. This portion of her journal contains numerous glimpses of Jefferson, Franklin, the Binghams, David Humphreys, William Short, the Lafayettes, Mme. Helvétius, and the Adamses’ friends among the corps diplomatique, as well as sometimes entertaining and illuminating passages on Paris fashionable life and amusements, religious ceremonies, balloon ascensions, and the like. If the MS were available, the entries for this period would have been printed here to help fill in a long gap in JA’s Diary, but as edited by AA2’s daughter, Caroline Amelia (Smith) de Windt, in 1841, the text is far from dependable: there are obvious mistakes in transcription, names are given as blanks and initials, and editorial cuts have probably been made.


       
      
     